Case: 13-15057    Date Filed: 12/05/2014   Page: 1 of 6


                                                                           [PUBLISH]

                 IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                  No. 13-15057
                            ________________________

                        D.C. Docket No. 1:82-cr-00276-UU-1



UNITED STATES OF AMERICA,

                                                   Plaintiff - Appellee,

versus

JOSE HUCO CRUANES,

                                                   Defendant - Appellant.

                            ________________________

                     Appeal from the United States District Court
                         for the Southern District of Florida
                           ________________________

Before TJOFLAT, JILL PRYOR, and FAY, Circuit Judges.

PER CURIAM:

                                          I.

         On July 29, 1982, Jose Hugo Cruanes pled guilty to conspiracy to possess

cocaine with intent to distribute, in violation of 21 U.S.C. §§ 841(a)(1) and 846.
                  Case: 13-15057       Date Filed: 12/05/2014       Page: 2 of 6


On October 8, 1982, the District Court pronounced sentence. The court found

“reasonable grounds to believe” that Cruanes, then 24 years of age, “w[ould]

benefit from treatment under the Youth Corrections Act” (“YCA”) and sentenced

him to the custody of the Attorney General “for treatment and supervision pursuant

to [18 U.S.C. §] 5010(b) until discharged by the United States Parole Commission

as provided in [18 U.S.C. §] 5017(c).”1 Cruanes was confined in FCI

Morgantown, a prison facility in West Virginia once set aside for YCA offenders.

       A year after reporting to FCI Morganton, Cruanes moved the District Court

to reduce his sentence. The court responded by requesting FCI Morganton to

submit a report on Cruanes’s institutional adjustment. On November 3, 1983, after

receiving the institution’s report, the District Court granted Cruanes’s motion,

entering an order reducing his sentence effective December 1, 1983, “to time

       1
           Section 5010 provided in subpart (b) as follows:

               If the court shall find that a convicted person is a youth offender, and the
       offense is punishable by imprisonment under applicable provisions of law other
       than this subsection, the court may, in lieu of the penalty of imprisonment
       otherwise provided by law, sentence the youth offender to the custody of the
       Attorney General for treatment and supervision pursuant to this chapter until
       discharged by the [Parole] Commission as provided in section 5017(c) of this
       chapter . . . .

18 U.S.C. § 5010(b) (1982), repealed by Comprehensive Crime Control Act of 1984, Pub. L. 98-
473, tit. 11, § 218(a), 98 Stat. 1976, 2027. Section 5017 provided in subpart (c) as follows: “A
youth offender committed under section 5010(b) of this chapter shall be released conditionally
under supervision on or before the expiration of four years from the date of his conviction and
shall be discharged unconditionally on or before six years from the date of his conviction.” Id. §
5010(c). As indicated in the text infra, the District Court, in granting Cruanes’s motion to reduce
his sentence, implicitly rendered the Commission’s supervisory and discharge authority
inoperative.
                                                 2
               Case: 13-15057     Date Filed: 12/05/2014   Page: 3 of 6


served.” Doc. 82, at 2. In addition to FCI Morganton’s report, the court relied on

several factors, among them the nature of Cruanes’s crime, his admission of guilt,

his age, the support of a strong family unit, the offer of employment he had

received, and the fact that he had been incarcerated for over one year. Id.

      The Federal Youth Corrections Act, 18 U.S.C. §§ 5005–5026 (1982),

repealed by Comprehensive Crime Control Act of 1984, Pub. L. 98-473, tit. 11,

§ 218, 98 Stat. 1976, 2027, provided that the conviction of a youth offender “shall

be automatically set aside” when the offender is discharged by the Parole

Commission or by the court. The pertinent provisions of the YCA provided as

follows:

             (a) Upon the unconditional discharge by the Commission of a
      committed youth offender before the expiration of the maximum
      sentence imposed upon him, the conviction shall be automatically set
      aside and the Commission shall issue to the youth offender a
      certificate to that effect.
             (b) Where a youth offender has been placed on probation by the
      court, the court may thereafter, in its discretion, unconditionally
      discharge such youth offender from probation prior to the expiration
      of the maximum period of probation theretofore fixed by the court,
      which discharge shall automatically set aside the conviction, and the
      court shall issue to the youth offender a certificate to that effect.

18 U.S.C. § 5021. Although the November 3, 1983, order effectively discharged

Cruanes on December 1, 1983, when he completed his sentence, the District Court

never issued a certificate setting aside his conviction.




                                           3
                Case: 13-15057     Date Filed: 12/05/2014    Page: 4 of 6


        On June 21, 2012, Cruanes, citing the facts set out above, moved the District

Court to “set aside his conviction . . . nunc pro tunc as of December 2, 1983,” and

“request[ed] a certificate certifying his conviction has been set aside as required

under § 5021.” Doc. 100, at 5. The District Court denied his motion in an order

entered on October 16, 2012. Doc. 106. It did so for the following reasons:

        Because the operation of § 5021 is automatic, there should be no need
        for the Court to enter an order to effectuate it, and the statute does not
        authorize the Court to do so. Furthermore, the statute authorizes and
        requires the Parole Commission, not the Court, to issue a certificate
        reflecting that the conviction was set aside.

Id. at 2. Not to be deterred, Cruanes, on September 20, 2013, petitioned the

District Court for a writ of error coram nobis. Doc. 107. The petition essentially

reiterated the allegations of his June 12, 2012, motion. On October 22, 2013, the

court denied his petition for the same reasons it denied his June 21, 2012 motion:

        Petitioner’s reliance on Section 5021(a) is misplaced. In accordance
        with that section, once a committed youth was unconditionally
        discharged, the conviction must be set aside and the Parole
        Commission is required to issue a certificate to that effect. Section
        5021(a) does not authorize this Court to issue a certificate indicating
        that the Petitioner’s conviction was set aside.

Doc. 110, at 1–2. Cruanes now appeals the District Court’s ruling of October 22,

2013.

                                            II.

        The parties and the District Court agree that the issuance of a certificate

setting aside a defendant’s conviction under § 5021 is, as the statute states,
                                            4
              Case: 13-15057     Date Filed: 12/05/2014    Page: 5 of 6


“automatic[],” and therefore constitutes a ministerial act. The Government

conceded in oral argument that Cruanes is entitled to relief, but not via a writ of

error coram nobis. We put aside for another day the question of whether coram

nobis is an appropriate vehicle for providing the relief Cruanes seeks and, instead,

grant the relief with a writ of mandamus.

      The writ’s office is to compel the performance of a ministerial act. See

Marbury v. Madison, 5. U.S. (1 Cranch) 137, 158, 173, 2. L. Ed. 60 (1803). The

All Writs Act, 28 U.S.C. § 1651, authorizes “[t]he Supreme Court and all courts

established by Act of Congress [to] issue all writs necessary or appropriate in aid

of their respective jurisdictions and agreeable to the usages and principles of law.”

We have jurisdiction of Cruanes’s appeal under 28 U.S.C. § 1291, for the District

Court’s October 22, 2013, order is a final judgment. Contrary to the District

Court’s view, it is not the Parole Commission’s responsibility to issue the § 5021

certificate in this case. True, the District Court’s confinement sentence provided

that Cruanes would remain in custody “until discharged by” the Parole

Commission. But the District Court revised the sentence in granting Cruanes’s

motion for sentence reduction and in discharging Cruanes from custody effective

December 1, 1983. The court effectively revised the initial sentence to leave the

Parole Commission out of the picture entirely; instead, it simply required that the

Bureau of Prisons release Cruanes on that date. Because the court determined


                                            5
               Case: 13-15057     Date Filed: 12/05/2014    Page: 6 of 6


Cruanes’s discharge in this way, it was obligated under 18 U.S.C. § 5021(b) to

issue the certificate stating that his conviction had been set aside.

      We therefore issue a writ of mandamus directing the District Court to issue a

certificate stating that Cruanes’s conviction was automatically set aside on

December 1, 1983.

      SO ORDERED.




                                           6